Exhibit 10.1

 

November 6, 2009

 

Via Hand Delivery

Mr. Dan W. Matthias

Re: Effect of Cessation of Board Service Under Transition Agreement

Dear Dan:

Reference is hereby made to that certain Transition Agreement between you and
the Company dated September 26, 2008 (the "Transition Agreement"). This letter
will confirm your agreement not to seek re-election as a member of the Board of
Directors of the Company ("Board") at the Company's 2010 Annual Meeting of
Stockholders. In consideration for such agreement, the Company agrees for
purposes of Section 2.1 of the Transition Agreement to treat you as though you
had sought re-election to the Board, but nonetheless not been re-elected. In all
other respects, the Transition Agreement continues without change. To confirm
your agreement with the foregoing, please execute and date this letter in the
space provided below and return the executed original to me.

Sincerely,

DESTINATION MATERNITY CORPORATION

By: /s/ Edward M. Krell

Edward M. Krell
Chief Executive Officer

 

Agreed on this 6th day of November, 2009:

 

/s/ Dan W. Matthias


Dan W. Matthias

